AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                     FILED IN THE
                                                     Eastern District of Washington                        U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON

   Farley Walker and the marital community composed
                        thereof,                                                                      Mar 04, 2019
                                                                     )
                                                                                                          SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:17-cv-3183-SAB
   Ellensburg School District and Ellensburg Board of                )
 Directors, and Individually Michael Nollan, Curtis Bull,            )
  Heather Hazlett, Dan Shissler, Jennifer Hackett, and
                    Jonathan Leonard,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Summary Judgment (ECF No. 28) is GRANTED.
u
              Plaintiff's claims are DISMISSED WITH PREJUDICE.
              Judgment is entered for the Defendants.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   STANLEY A. BASTIAN                                        on a motion for
      summary judgment.


Date: 3/4/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
